 

--------------------------------------------------------------------------------


Exhibit 10.1
 
FOURTH AMENDMENT TO
THE EMPLOYMENT AGREEMENT
OF BRAD LEUSCHNER


This Fourth Amendment to the Employment Agreement of Brad Leuschner, made this
20th of December, 2007, is by and between:


ICO, Inc., a Texas corporation with offices at 1811 Bering Drive, Suite 200,
Houston, Texas 77057 (“Employer”); and


Brad Leuschner, a Texas resident (“Employee”).


WHEREFORE, Employee and Employer are parties to an Employment Agreement dated
February 15, 2001, and amended by amendments dated July 31, 2002, October 31,
2002, and April 25, 2007 (collectively the “Employment Agreement”), and the
parties desire to further amend the terms of the Employment Agreement as set
forth herein.


NOW, THEREFORE, the parties agree as follows:


1.            The following amendment to the Employment Agreement becomes
effective January 11, 2008: Section 1 of the Employment Agreement (which section
is entitled “Nature and Place of Employment”) is amended and superseded by the
following:


“During the Employment Period, Employee shall be engaged as the Financial
Officer and Treasurer of the Company.  In such position, Employee shall have
such duties and authority as are reasonably accorded and expected of a Chief
Financial Officer and Treasurer, consistent with the bylaws of the Company, and
shall have such other duties and authority as shall be reasonably determined
from time to time by the Company’s Board of Directors.”


2.            The following amendment to the Employment Agreement becomes
effective January 1, 2008: The first sentence in Section 4 of the Employment
Agreement (which section is entitled “Compensation”) is amended and superseded
by the following:


“For the services to be rendered to Company pursuant to this Agreement, Company
shall pay Employee a salary in the amount of Two Hundred and Sixteen Thousand
Dollars and no/100 ($216,000.00) per annum (“Base Salary”), less all required
deductions, including but not limited to federal withholding, social security,
and other taxes, which salary shall be payable bi-weekly on the Company’s
regular payroll schedule.



 
 

--------------------------------------------------------------------------------

 

3.            Effective January 1, 2008, the following provision is added as
paragraph 7.d of the agreement (in the Section entitled “Termination”):


 
“d.            Termination following a Change of Control:
 
i.            For the purposes of this Employment Agreement, "Change of Control"
means any of the following events: (i) a merger, share exchange or consolidation
in which the Company will not be the surviving entity (or survives only as a
subsidiary of an entity), (ii) the sale or exchange by the Company all or
substantially all of its assets to any other person or entity, (iii) the
acquisition of ownership or control (including, without limitation, power to
vote) by any person or entity, including a "group" as contemplated by Section
13(d)(3) of the 1934 Act, of more than 50% of the outstanding shares of the
Company's voting stock (based upon voting power); provided, however, that a
Change of Control will not include (A) any reorganization, merger,
consolidation, sale, exchange, or similar transaction, which involves solely the
Company and one or more entities wholly-owned, directly or indirectly, by the
Company immediately prior to such event; or (B) the consummation of any
transaction or series of integrated transactions immediately following which the
record holders of the voting stock of the Company immediately prior to such
transaction or series of transactions continue to hold 50% or more of the voting
stock (based upon voting power) of (1) any entity that owns, directly or
indirectly, the stock of the Company, (2) any entity with which the Company has
merged, or (3) any entity that owns an entity with which the Company has merged.
 
ii.            A “COC Termination” shall be deemed to have occurred if (i) there
is a Change of Control during the Term (or any mutual extension thereof), and
(ii) within the twelve (12) month period immediately following the Change of
Control (but still within the Term (or any mutual extension thereof) (A) the
Employee’s employment terminates for any reason other than the circumstances
described in Sections 7.a, 7.b or 7.c of the Employment Agreement; (B) Employee
is required to relocate outside the Houston, Texas metropolitan area in order to
continue his employment and elects to resign than relocate; (C) Employee is
required to commute to a location outside the Houston, Texas metropolitan area
and elects to resign rather than so commute; (D) Employee’s Base Salary is
materially reduced or any other material benefit of the Employee’s employment is
materially reduced and Employee elects to resign rather than to continue
employment with such compensation and benefits; or (E) there is any material
diminution of Employee’s job description, job role, responsibilities, and/or
scope of position and Employee elects to resign rather than to continue
employment in such position.  In the event of a COC Termination, the Company or
successor in interest shall be obligated to pay employee, within thirty (30)
days after the date of termination of Employee’s employment (“Termination
Date”), and after Employee’s execution of a full release of all claims against
the Company (excluding only claims for benefits and payments to be payable after
Termination Date under any of the Company’s health or welfare plans, and claims
for indemnification against third parties pursuant to Article 7 of the Amended
and
 

 
 

--------------------------------------------------------------------------------

 

Restated Bylaws of ICO, Inc., as amended October 5, 2001), an “Early Termination
Payment” equal to Employee’ current annual Base Salary.
 
iii.  For the avoidance of doubt, it is noted that in the event that Employee is
entitled to and receives an Early Termination Payment, he shall not be entitled
to an additional payment pursuant to Section 7.b of the Employment Agreement.
 


4.            All terms and conditions in the Employment Agreement that are not
amended or supplemented pursuant to paragraphs 1, 2, or 3 above continue to be
in full force and effect between Employee and ICO, Inc.


AGREED AND ACCEPTED:


ICO, INC.


By:
/s/ A. John Knapp, Jr.
 
/s/ Brad Leuschner
Printed Name:
A. John Knapp, Jr.
 
BRAD LEUSCHNER
Title:
President and CEO
   



